IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-41266
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESUS MARTINEZ, also known as Jesus Martinez-Leanos,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-535-1
                      --------------------
                        October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesus Martinez appeals following his conviction of

possession with intent to distribute marijuana.    His sole

argument on appeal is the he was denied his right to allocution

at the sentencing hearing when the district court refused to

consider a letter from Martinez’s ex-wife which purportedly

discussed hardships the family would suffer due to Martinez’s

incarceration.

     Under Fed. R. Crim. P. 32, the district court, before

imposing sentence, must “address the defendant personally and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41266
                                -2-

determine whether the defendant wishes to make a statement and to

present any information in mitigation of the sentence.”   Fed.

R. Crim. P. 32(c)(3)(C).   To comply with this rule, there must be

some type of interaction between the sentencing court and the

defendant demonstrating that the defendant understood that he had

the right to speak on any subject before being sentenced.   United

States v. Myers, 150 F.3d 459, 462 (5th Cir. 1998).

     The record illustrates not only that Martinez was afforded

his right to allocution at sentencing but also that he addressed

the court and that the district court considered the information

Martinez presented.

     AFFIRMED.